            Case 2:20-cv-02247-SM Document 23 Filed 04/06/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    BRANDON KEITH JACKSON                                  CIVIL ACTION

    VERSUS                                                 NO. 20-2247

    DR. RONALD CLEVELAND, ET AL.                           SECTION: E (1 )



                                       ORDER

        On March 8, 2021, the United States Magistrate Judge issued her Report and

Recommendations.1 No objection has been filed on the record. The Court, having

considered the record, the applicable law, the Report and Recommendation of the United

States Magistrate Judge,2 and the failure of any party to file any objection to the

Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation3 of the United States Magistrate Judge and adopts it as its own opinion.

        IT IS ORDERED that that the above-captioned matter be DISMISSED WITH

PREJUDICE as frivolous and/or for failure to state a claim upon which relief may be

granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).



        New Orleans, Louisiana, this 6th day of April, 2021.


                                        ______ ______________ __________
                                                 SUSIE MORGAN
                                          UNITED STATES DISTRICT JUDGE




1 R. Doc. 22.
2 Id.
3 Id.
